Dismissed and Memorandum Opinion filed August 26, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00361-CV

  RAMESH KAPUR D/B/A AIC MANAGEMENT COMPANY, Appellant
                                         V.
                     BANK OF AMERICA, N.A., Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-32577

               MEMORANDUM                         OPINION
      This appeal is from a summary judgment signed February 12, 2014. No
clerk’s record has been filed. The clerk responsible for preparing the record in this
appeal informed the court appellant did not make arrangements to pay for the
record.

      On July 3, 2014, this court notified appellant to provide proof of payment for
the record within fifteen days or the appeal would be dismissed. On July 15, 2014,
the court reporter advised this court that she had been paid for preparation of the
reporter’s record, but no response has been filed concerning payment for the
clerk’s record. On July 31, 2014, this court issued an order requiring appellant to
pay for preparation of the clerk’s record and provide this court with proof of
payment on or before August 15, 2014. The order stated that if appellant failed to
comply with the order, we would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 37.3(b). Appellant has not provided this court with proof of
payment for the record or filed any response to this court’s order.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.




                                          2